Exhibit 10.1

Execution Copy

AMENDMENT No. 3, dated as of June 19, 2013 (this “Amendment”), to the Credit
Agreement dated as of July 7, 2010, among DYNCORP INTERNATIONAL INC., a Delaware
corporation (the “Borrower”), Delta Tucker Holdings, Inc., a Delaware
corporation (“Holdings”), the other Guarantors party thereto, the several banks
and other financial institutions or entities from time to time parties to the
Credit Agreement (the “Lenders”), BANK OF AMERICA, N.A., as Administrative Agent
(the “Administrative Agent”), Collateral Agent, L/C Issuer and Swing Line Lender
and the other parties thereto (as amended by that certain Amendment and Waiver
to Credit Agreement dated as of January 21, 2011, Amendment No. 2 to Credit
Agreement dated as of August 10, 2011 and as further amended, restated, modified
and supplemented from time to time, the “Credit Agreement”); capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;

WHEREAS, Section 10.01 of the Credit Agreement provides that the relevant Loan
Parties and the Required Lenders may amend the Credit Agreement and the other
Loan Documents for certain purposes;

WHEREAS, the Loan Parties desire to amend the Credit Agreement to extend the
maturity date of the Revolving Credit Facility and increase the amount of the
Revolving Credit Commitments and each Revolving Credit Lender has consented
thereto;

WHEREAS, Bank of America, N.A., Citigroup Global Markets Inc., Barclays Bank PLC
and Deutsche Bank Securities Inc. are acting as joint lead arrangers and joint
bookrunners for the Term B Loans and the Revolving Credit Facility;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendment. The Credit Agreement is, effective as of the Amendment
No. 3 Effective Date (as defined below), hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Credit Agreement attached as Exhibit A hereto. Schedule 1.01A to
the Credit Agreement is, as of the Amendment No. 3 Effective Date, hereby
replaced with Schedule 1.01A hereto.

Section 2. Representations and Warranties, No Default. After giving effect to
the amendments contained herein, on the Amendment No. 3 Effective Date (as
defined below) the Borrower hereby confirms that: (a) this Amendment has been
duly authorized, executed and delivered by the Borrower and constitutes the
legal, valid and binding obligations of the Borrower enforceable against it in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in

 



--------------------------------------------------------------------------------

general and the availability of equitable remedies; (b) the representations and
warranties set forth in Article V of the Credit Agreement are true and correct
in all material respects on and as of the Amendment No. 3 Effective Date with
the same effect as though made on and as of the Amendment No. 3 Effective Date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties were true and
correct in all material respects as of such earlier date) and except to the
extent such representations and warranties are already qualified by materiality
(in which case such representations and warranties shall be true and correct in
all respects); and (c) no Default or Event of Default has occurred and is
continuing under the Credit Agreement.

Section 3. Effectiveness. This Amendment shall become effective on the date
(such date, the “Amendment No. 3 Effective Date”) that the following conditions
have been satisfied:

(i) Consents. The Administrative Agent shall have received (a) executed
signature pages hereto from Lenders constituting the Required Lenders and each
Loan Party and (b) executed signature pages to this Amendment from each
Revolving Credit Lender;

(ii) Fees. The Administrative Agent shall have received all fees required to be
paid, and all expenses required to be paid or reimbursed under Section 10.04(a)
of the Credit Agreement to the extent invoiced;

(iii) Legal Opinions. The Administrative Agent shall have received a legal
opinion of Akin Gump Strauss Hauer & Feld LLP, counsel to the Loan Parties,
covering such matters as the Administrative Agent may reasonably request and
otherwise reasonably satisfactory to the Administrative Agent;

(iv) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Amendment No. 3
Effective Date certifying that (a) all representations and warranties in
Section 2 hereto shall be true and correct as of the date hereof before and
after giving effect to this Amendment, as though made on and as of such date and
(b) no Default, shall have occurred and be continuing;

(v) Closing Certificates. The Administrative Agent shall have received (i) a
copy of the certificate or articles of incorporation or organization, including
all amendments thereto, of each Loan Party, certified, if applicable, as of a
recent date by the Secretary of State of the state of its organization, and a
certificate as to the good standing (where relevant) of each Loan Party as of a
recent date, from such Secretary of State or similar Governmental Authority and
(ii) a certificate of a Responsible Officer of each Loan Party dated the
Amendment No. 3 Effective Date and certifying (A) that attached thereto is a
true and complete copy of the by-laws or operating (or limited liability
company) agreement of such Loan Party as in effect on the Amendment No. 3
Effective Date, (B) that attached thereto is a true and complete copy of
resolutions duly

 

2



--------------------------------------------------------------------------------

adopted by the board of directors (or equivalent governing body) of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such Person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document on behalf of such
Loan Party and countersigned by another officer as to the incumbency and
specimen signature of a Responsible Officer executing the certificate pursuant
to clause (ii) above;

(vi) Perfection Certificate and Lien Searches. The Administrative Agent shall
have received (i) an updated perfection certificate with respect to the Loan
Parties in form and substance consistent with such certificates previously
delivered to the Administrative Agent on the Closing Date and (ii) copies of a
recent Lien and judgments search in each jurisdiction reasonably requested by
the Administrative Agent with respect to the Loan Parties;

(vii) Consent Fee. The Administrative Agent shall have received payment from the
Borrower, in same day funds, for the account of each Term Lender that delivers
an executed counterpart signature page to this Amendment at or prior to 5:00
p.m., New York City time, on June 12, 2013 (such time, the “Deadline”) a consent
fee in an aggregate amount equal to 0.125% of the aggregate principal amount of
Term Loans held by such Lender as of the Deadline; and

(viii) Upfront Fee. The Administrative Agent shall have received payment from
the Borrower, in same day funds, for the account of each Revolving Credit Lender
that delivers an executed counterpart signature page to this Amendment at or
prior to the Deadline an upfront fee in an aggregate amount equal to (a) 0.35%
of the Revolving Credit Exposure and the unused Revolving Credit Commitments of
such Revolving Credit Lender as of the Deadline and (b) 0.70% of any new
Revolving Credit Commitments of such Revolving Credit Lender.

Section 4. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 5. Applicable Law.

(a) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

3



--------------------------------------------------------------------------------

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AMENDMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY, AND
BY EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH PARTY HERETO CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AMENDMENT OR ANY OTHER
DOCUMENT RELATED HERETO. EACH PARTY HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NEW YORK LAW.

Section 6. Headings. The headings of the several sections and subsections of
this Amendment are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Amendment.

Section 7. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Collateral Agent, in each case under the Credit
Agreement or any other Loan Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of any other
Loan Document. Each and every term, condition, obligation, covenant and
agreement contained in the Credit Agreement or any other Loan Document is hereby
ratified and re-affirmed in all respects and shall continue in full force and
effect. Each Loan Party reaffirms its obligations under the Loan Documents to
which it is party and the validity of the Liens granted by it pursuant to the
Collateral Documents. This Amendment shall constitute a Loan Document for
purposes of the Credit Agreement and from and after the Amendment No. 3
Effective Date, all references to the Credit Agreement in any Loan Document and
all references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Credit Agreement as amended by
this Amendment. Each of the Loan Parties hereby consents to this Amendment and
confirms that all obligations of such Loan Party under the Loan Documents to
which such Loan Party is a party shall continue to apply to the Credit Agreement
as amended hereby.

 

4



--------------------------------------------------------------------------------

Section 8. WAIVER OF RIGHT TO TRIAL BY JURY.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AMENDMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 8 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DYNCORP INTERNATIONAL INC. By:   /s/ William T. Kansky   Name: William T. Kansky
  Title: Senior Vice President and Chief Financial Officer DELTA TUCKER
HOLDINGS, INC. By:   /s/ William T. Kansky   Name: William T. Kansky   Title:
Senior Vice President and Chief Financial Officer

DIV CAPITAL CORPORATION

DTS AVIATION SERVICES LLC

DYNCORP AEROSPACE OPERATIONS LLC

DYNCORP INTERNATIONAL LLC

DYNCORP INTERNATIONAL SERVICES LLC

DYN MARINE SERVICES OF VIRGINIA LLC

HELIWORKS LLC

PHOENIX CONSULTING GROUP, LLC

SERVICES INTERNATIONAL LLC

WORLDWIDE HUMANITARIAN

SERVICES LLC

WORLDWIDE RECRUITING AND STAFFING SERVICES LLC

By:   /s/ William T. Kansky   Name: William T. Kansky   Title: Senior Vice
President and Chief Financial Officer CASALS & ASSOCIATES, INC. By:   /s/
William T. Kansky   Name: William T. Kansky   Title: Vice President, Chief
Financial Officer & Treasurer

 

[ADDITIONAL LENDER SIGNATURES OMITTED]